DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification with regard to the drawings is unclear.  The numeral 2, mixing chamber, is not shown in the drawings at all. It appears that the numeral 7 is pointing to the mixing chamber and should be numeral 2.  Numeral 7 would seem to need to point the inlet area which would be left of numeral 8.  
Appropriate correction is required.
Drawings
The drawings are objected to because The numeral 2, mixing chamber, is not shown in the drawings at all. It appears that the numeral 7 is pointing to the mixing chamber and should be numeral 2.  Numeral 7 would seem to need to point the inlet area which would be left of numeral 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10,11,13-18 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Kipp-WO2006039947.
	Kipp discloses 10. (New) An apparatus (Fig 7) for treating a surface with a jet comprising a multiplicity of particles (page 3 of cited ref Kipp’947), the apparatus comprising: - an outer nozzle 30, and - at least two inner nozzle units 26 (in combination with 18/16), enclosed by the outer nozzle 30 and designed to introduce a stream of propellant gas via 16 mixed with a multiplicity of particles (dry ice) into the outer nozzle 30, the outer nozzle 30 configured to combine the streams of propellant gas of the inner nozzle units to form an overall stream of propellant gas (page 4 of Kipp’947, description of Figure 7.).  

13. (New) The apparatus of claim 10, wherein at least one of the inner nozzle units 26 comprises at least one inner Laval nozzle (Page 3 of Kipp’947, first paragraph after Figures brief description).  
14. (New) The apparatus of claim 10, wherein at least one of the inner nozzle units (26/18/16) comprises at least one mixing chamber 18 and an inner nozzle 26.  
15. (New) The apparatus of claim 14, further comprising an inlet 16 into the mixing chamber 18 having an inlet cross-sectional area that differs from a nozzle cross-sectional area of the inner nozzle (see Figure 1, cross section of 16 is different than cross section of nozzles 26).  
16. (New) The apparatus of claim 10, wherein at least one of the inner nozzle units comprises at least one particle generator (the propellant gas and particle stream 16 generate the particles as broadly claimed and from chamber 18 is dispensed via nozzles 26, wherein a nozzle 26, chamber 18 and gas/particle stream generator form a unit.).  
Claims 17 and 18 do not further limit the apparatus of claim 10.  The particulate jet blast of the invention disclosed by Kipp, as detailed above, is used for (Claim 17) treating surfaces (Page 2 of the cited reference to Kipp’947 under “Description”- ‘For cleaning of surface’)
18. (New) The process of claim 17, wherein the treating of the surface comprises at least one of the following steps: - cleaning the surface, and - removing flash or burr from the surface. (Page 2 of the cited reference to Kipp’947 under “Description”- ‘For cleaning of surface’)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kipp’947 in view of Shank-6626738.
	Kipp discloses the invention, as detailed above, but does disclose that the nozzle at least partly an oval cross section.  
	However, Shank teaches a venture (converging/diverging) nozzle for blasting particles at a surface wherein the outlet section of the nozzle is oval shaped (Abstract/Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to provide the outlet of the outer nozzle 30 disclosed by Kipp, to have an oval cross-section, as taught by Shank (col 4, lines 12-25), in order to create a larger hotspot across the nozzle outlet in order to more efficiently clean larger areas.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar blasting devices using more than one nozzle, in particular a nozzle within a nozzle for blasting.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
February 10, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723